In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-12-00177-CR
        ______________________________


           ZACK ELDRED, JR., Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 102nd Judicial District Court
                Bowie County, Texas
           Trial Court No. 11F0762-102




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                   MEMORANDUM OPINION

       Zack Eldred, Jr., attempts to appeal his conviction. Eldred was sentenced September 12,

2012, and no timely motion for a new trial was filed. An order appointing appellate counsel was

entered October 25, 2012, and on November 5, 2012, both a notice of appeal and a motion to

extend the time for filing an appeal were filed with the trial court and with this Court.

       A late notice of appeal invokes the appellate court’s jurisdiction only if (1) it is filed

within fifteen days of the last day allowed for filing, (2) a motion for extension of time is filed in

the court of appeals within fifteen days of the last day allowed for filing the notice of appeal, and

(3) the court of appeals grants the motion for extension of time. Olivo v. State, 918 S.W.2d 519,

520 (Tex. Crim. App. 1996). Further, when a notice of appeal is filed within the fifteen-day

period, but no timely motion for extension of time is filed, the appellate court lacks jurisdiction.

Id. at 522 (citing Rodarte v. State, 860 S.W.2d 108 (Tex. Crim. App. 1993)).

       The Texas Court of Criminal Appeals interprets Rule 26.3 of the Texas Rules of

Appellate Procedure strictly to require an appellant in a criminal case to file his or her notice of

appeal and a motion for extension within the fifteen-day period for filing a late notice of appeal.

Id. at 522–26; see TEX. R. APP. P. 26.3. The Texas Court of Criminal Appeals has expressly held

that without a timely-filed notice of appeal or motion for extension of time, we cannot exercise

jurisdiction over an appeal. See Olivo, 918 S.W.2d at 522; see also Slaton v. State, 981 S.W.2d
208, 209 n.3 (Tex. Crim. App. 1998).




                                                  2
       Eldred’s notice of appeal and motion were both filed on November 5, 2012, past the

fifteen-day extension window allowed by Rule 26.3. Consequently, the appeal is untimely, and

we are without jurisdiction to hear this case.

       We dismiss this appeal for want of jurisdiction.



                                                     Jack Carter
                                                     Justice

Date Submitted:        November 19, 2012
Date Decided:          November 20, 2012

Do Not Publish




                                                 3